1 Reported in 207 N.W. 204.
This case was here before on appeal from an order denying defendant's motion for judgment notwithstanding the verdict or a new trial, 165 Minn. 58, 205 N.W. 689. Upon the going down of the remittitur judgment was entered for the plaintiff in the sum of $10,747.50. This appeal is from that judgment.
The questions presented are the same as those presented on the former appeal and our former decision is followed. The judgment is affirmed and final judgment may be entered in this court.
Judgment affirmed.